Citation Nr: 1511295	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a tonsillectomy and adenoidectomy.

5.  Entitlement to an initial compensable rating prior to May 8, 2014, and in excess of 50 percent from May 8, 2014, for obstructive sleep apnea.

6.  Entitlement to a rating in excess of 10 percent for tendonitis in the left anterior hip with left-sided snapping syndrome.

7.  Entitlement to an initial compensable rating for residual of fracture of the third finger of the right hand.

8.  Entitlement to an initial compensable rating for residual of fracture of the second finger of the right hand.

9.  Entitlement to an initial compensable rating for tension headaches.  

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to June 16, 2014.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  Due to the location of the Veteran's residence, Agency of Original Jurisdiction (AOJ) jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

In June 2014, the case was remanded to afford the Veteran his requested hearing.  In December 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

A September 2014 rating decision awarded a TDIU effective from June 16, 2014.  The Veteran's testimony at his hearing indicates that he may have been unemployable due to his service-connected disabilities prior to that date.  Therefore, in consideration of Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board concludes that the issue of entitlement to a TDIU prior to June 16, 2014, is properly before it.

At his hearing, the Veteran submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

All of the issues in appellate status except those for a higher initial rating for obstructive sleep apnea and service connection for residuals of a tonsillectomy and adenoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for residuals of a tonsillectomy and adenoidectomy.

2.  Prior to May 8, 2014, the obstructive sleep apnea resulted in persistent day-time hypersomnolence and did not require the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.

3.  From May 8, 2014, the obstructive sleep apnea has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for residuals of a tonsillectomy and adenoidectomy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Prior to May 8, 2014, the criteria for an initial rating of 30 percent, but no higher, for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6847 (2014).

3.  From May 8, 2014, the criteria for a rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in September 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in June 2011.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  Additionally, the Veteran himself provided a disability benefits questionnaire filled out by his physician in May 2014; it discusses all of the pertinent information necessary to apply the rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of service connection for residuals of a tonsillectomy and adenoidectomy.  See December 2014 Hearing Transcript (T.) at 42-43.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for residuals of a tonsillectomy and adenoidectomy and it is dismissed.

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's obstructive sleep apnea is rated as zero percent or noncompensably disabling prior to May 8, 2014, and as 50 percent disabling from May 8, 2014, under 38 C.F.R. § 4.97, DC 6847, which evaluates impairment from sleep apnea syndromes.  

Pursuant to DC 6847, a zero percent rating is warranted when asymptomatic but with documented sleep disorder breathing.  38 C.F.R. § 4.97, DC 6847 (2014).

A 30 percent rating is warranted when there is persistent day-time hypersomnolence.  Id.

A 50 percent rating is warranted with required use of breathing assistance device such as CPAP machine.  Id.

A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  Id.

The Veteran was afforded a VA examination in June 2011.  His disability had no effect on his activities of daily living and usual occupation.  His symptoms included disturbed sleep and waking up gasping for breath and panicking.  There was no report of daytime hypersomnolence.  The Veteran had no treatment.  A sleep study performed in connection with the examination shows that the Veteran had mild obstructive sleep apnea and primary snoring.  The examiner opined that the Veteran had no functional limitation.  

The June 2011 sleep study report shows that there were several recommendations pertaining to the Veteran's sleep apnea, including consideration of a ENT referral in the future; positional therapy as a treatment option; weight management and regular exercise should be initiated and continued; avoiding certain products that might exacerbate sleep disordered breathing; and instructing the Veteran on proper sleep hygiene techniques.  The record shows that if the above options were unsuccessful, a repeat of the sleep study with nasal CPAP trial might be considered if the Veteran chose to use nasal CPAP as a therapeutic option.

A review of the Veteran's treatment records does not indicate the use of a CPAP machine until May 8, 2014.  The disability benefits questionnaire filled out by the Veteran's physician and dated May 8, 2014, shows that the Veteran required a CPAP machine and that his symptoms included hypersomnolence and insomnia.  There is no indication in this questionnaire or in the Veteran's pertinent treatment records that his disability resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale or that it required a tracheostomy.  The Veteran's treatment records dated in May 2014 as well as the questionnaire refer to the June 2011 sleep study; it appears that the recommendation for the CPAP machine was based on the 2011 sleep study. 

At his hearing, the Veteran testified that he needed a CPAP machine prior to 2014.  T. at 5.  He testified that it took several years following the 2011 sleep study to find a provider who would analyze that test and prescribe the use of a CPAP machine.  Id.  He also testified that he has had hypersomnolence dating back to service.  Id. at 6.  The Veteran's testimony indicates that his symptoms were constant dating back to the date of service connection.  Id. at 8-9.

Based on a review of the evidence, the Board concludes that an initial 30 percent rating is warranted prior to May 8, 2014; a rating in excess of 50 percent from May 8, 2014, is not warranted.

The Veteran's testimony indicates that he has had persistent day-time hypersomnolence since the award of service connection.  As a 30 percent rating under DC 6847 contemplates such symptomatology, the Board concludes that the criteria for an initial 30 percent rating have been met.  However, the evidence does not support a finding that the criteria for a 50 percent rating prior to May 8, 2014, have been met.  As discussed above, the June 2011 sleep study recommended several options to treatment the Veteran's obstructive sleep apnea; it shows that only if those options were unsuccessful, then a CPAP machine should be considered.  The Board acknowledges the Veteran's testimony that he should have been using a CPAP machine prior to May 2014.  The Board also acknowledges that the recommendation of the use of a CPAP machine appeared to have been based on the results of the June 2011 sleep study, as no other sleep study is referenced in the records pertaining to the recommendation of a CPAP machine for treatment.  However, considering that the sleep study recommended other courses of treatment first, the Board is unable to conclude that the Veteran's obstructive sleep apnea required the use of a CPAP machine for treatment prior to May 8, 2014.  As noted above, the sleep study indicates that a CPAP machine should have been considered only if other options did not work, indicating that such was not required.  There is no indication in any of the Veteran's treatment records that a CPAP machine was needed to treat his obstructive sleep apnea prior to May 8, 2014.  Consequently, a rating of 30 percent, but no higher, is warranted prior to May 8, 2014.

From May 8, 2014, the criteria for a 100 percent rating have not been met.  The evidence does not show, nor does the Veteran contend, that he has chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he has required a tracheostomy.  Therefore, a rating in excess of 50 percent from May 8, 2014, is not warranted.  

For these reasons, the Board finds that the criteria for an initial rating of 30 percent, but no higher, have been met since the award of service connection prior to May 8, 2014.  From May 8, 2014, the criteria for a rating in excess of 50 percent have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's obstructive sleep apnea symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's obstructive sleep apnea disability has resulted in interference with employment or activities of daily life which would warrant increased an rating for beyond what is being granted.


ORDER

Entitlement to service connection for residuals of a tonsillectomy and adenoidectomy is dismissed.

An initial rating of 30 percent for obstructive sleep apnea prior to May 8, 2014, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits 

From May 8, 2014, a rating in excess of 50 percent for obstructive sleep apnea is denied.  


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The Veteran was afforded examinations for his claimed service connected disabilities in 2010; some of the examinations reflect no disabilities.  Treatment records since then, as well as the Veteran's hearing testimony, indicate that he may have current disorders related to his military service.  Consequently, a remand of the service connection issues is necessary to afford the Veteran's new examinations.

As for the initial rating claims, the Veteran's testimony indicates that they may have worsened since the last examinations in 2012.  Therefore, these issues must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Pensacola VA Community Based Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completing directive (1), accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed left hand and bilateral ankle disorders and bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

A)  For the Veteran's left hand and bilateral ankles, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left hand and bilateral ankle disorders are related to the Veteran's military service.  The examiner should address the Veteran's reports of left hand and bilateral ankle symptomatology that have persisted since service.  

B)  For the Veteran's bilateral hearing loss, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed bilateral hearing loss is directly related to the Veteran's military service.  The examiner should address the decrease in hearing acuity shown between the December 1990 and August 2010 audiograms.  As tinnitus has been granted, the examiner should accept the Veteran's in-service acoustic trauma.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  After completing directive (1), accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected left hip, right fingers, and headache disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A)  For the Veteran's left hip, the examiner should: 

i.  Provide the range of motion of the Veteran's left hip and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).   

ii.  Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note the presence of any ankylosis. 

B)  For the Veteran's right second and third fingers, the examiner should:

i.  Provide the range of motion of the Veteran's right second and third fingers and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).   

ii.  Discuss whether limitation of motion of the Veteran's right second and third fingers results in a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by no more than 30 degrees or whether such limitation of motion results in a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  The examiner should also note the presence of any ankylosis. 

C)  For the Veteran's tension headaches, the examiner should opine as to whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

D)  For each of the evaluated service-connected disabilities, the examiner should discuss the impact of that disability on the Veteran's employability prior to June 16, 2014.  Of particular assistance will be discussion of the Veteran's ability to maintain employment between the period from January 2011 to June 2014 and the effects of his service-connected disabilities on his employability during this period.  

As background as to post-service employment, the record and the Veteran's testimony indicate that he worked after service until September 2011, but has not been employed since that time.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal to include entitlement to TDIU prior June 16, 2014.  If any benefit remains denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


